Title: To John Adams from Joseph Ward, 5 May 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 5 May 1776
     
     I have the honour of your Favour of the sixteenth of April. You observe, Sir, very justly, that every motive of self preservation, of honor, profit, and glory, call upon us to fortify this Harbour so as to be impregnable; and I hope we shall hear and obey. There has been a great clamour among many people against the Troops here because they did not go on faster with the Works, but you may be assured it has been without reason. The duty for Officers and Men has been made as severe as ever was known in our Army, and in many respects much more so; every Man off duty has been ordered upon fatigue in the several Works; Officers were directed to turn out their waiters, Cooks for the Companies, and all others who were not under necessity to tarry in the Barracks; and since we received intelligence of a British fleet being on their passage for Boston (which you will be informed of before this reaches you) the General directed all the Officers to turn out with their men upon fatigue, which they have chearfully complyed with, in order to have the fortifications compleated as soon as possible. The Army marched from this Colony for New York in such haste, that what Stores and implemants for War which were not carried away were left in great confusion, and in many respects we found things in as chaotic a state as when we first began an Encampment at Cambridge. Beside, our first time was employed in demolishing the Enemy’s lines, and building a Fort on Charlestown Point, which appeared to me but lefthanded generalship; however it was directed by Southern Geniuses, whom I highly esteem; the wisest Men sometimes mistake. This short account of difficulties which we have had to encounter I mention that you and your honourable Colleagues may have a just idea of things in your own Colony; but shall say no more upon the score of difficulties, as this does not become a Soldier, and besides I hate the tone of Complaint.
     Now for the bright side. We have almost compleated a strong well built Fort upon Fort Hill, and have a good number of heavy Cannon in it well furnished for immediate action; a Fort on Charlestown Point nearly finished, with Cannon; and a very good Fort on Castle Point with some heavy Cannon to rake the Pirates if they attempt to come by the Castle into the Harbour; a detachment of the Army is at work in repairing the Batteries at the Castle; and another detachment is at work on Noddles Island building a Fort on Camp Hill. Every wheel is set in motion that we can move to advantage, that if the Enemy pay us a visit we may be able to give them a proper reception; and notwithstanding the dismal accounts you may hear from timid Souls, I trust that (let Hessians, Hanoverians, or whoever may come against us) “through God we shall do valiantly and tread down our Enemies.” It becomes us to prepare for the worst that can happen, as far as is in our power, but all fear ought to be a stranger to our breasts, except the noble fear of God our King.
     You, Sir, are pleased to ask what will satisfy me with regard to the Government of America. I trust I shall ever have reason to be satisfied with what the Wisdom of the Congress may determine; the resolves for privateering and opening the Ports, are noble advances, but I humbly apprehend that nothing but a compleat American Government, as independent of all other Nations, as any Nation in Europe, will insure us “Liberty Peace and Safety;” and that the surest way to protract the war is to delay our declaration of total independence upon Britain. Can free born Americans think of a dependence upon any Nation, much less that Nation whose Rulers are Sons of Belial, and are pursuing us with an infernal rage. I receive great pleasure from believing it is the Will of Heaven that we shall never hereafter be dependent upon the corrupt and wicked powers of Britain, and that our Country will be a Land of Freedom where the oppressed may flee to and be happy; where learning and Science may flourish and true religion and virtue shine with all their native glory!
     I would not forget to make my grateful acknowledgments to you, for your generous disposition to serve me. General Ward has leave from Congress to resign, which he intends to do immediately upon the appointment of a General Officer to take the command here, and he expects one will arrive very soon.
     
      General Ward desires his Compliments may be made to you and his best wishes for your usefulness and happiness. I am Sir Your most Obedient Humble Servant,
      Joseph Ward
     
     
      P.S. As I often write in haste and with freedom if ever you suffer my Letters to be seen by others, you will erase what is not fit for their inspection.
     
     
     P.S. Sir
     
      May 5, 1776
     
     As I expect General Ward will leave the Army in a very few days, unless some unexpected appointment should take place, I must leave it also. As I have served in the Army from the first day of the war to this hour without the intermission of a day, if my services have not recommended me to my country it would be vain to represent them upon paper. It is extremely difficult for a person to say any thing with a good grace in favour of himself, or to mention an Office with propriety (if it is above his present station) which he would like to serve in, and nothing but your generosity and candor in desiring to have a hint of what I might have an inclination for could justify my mentioning any Office. I have never risen a step higher in the military Scale from the Battle at Lexington to the present time, (only had the office and duty of Secretary added to my other Office, without pay) but I was perfectly satisfied, thinking that in such a station, I could do more service to my Country than in almost any other; for by standing near the centre of motion I saw every movement and could touch many springs of action. By reason of some Providential circumstances which took place on the memorable ninteenth of April, it was proposed to me at first forming the Army to take a particular command, but for the reasons before mentioned I apprehended that duty required me to continue in the sphere where I first began to act, that I could there promote the general interest much more than if I had the command of and was confined to a single Regiment, and that no station, under the command of a Brigade, would give me an opportunity of doing equal service to the common Cause; therefore I always did prefer my station to any military command under what I have mentioned. If such Offices should always be filled with superior Men (which I trust will be the case) I shall have the noble satisfaction, with the Spartan, to “rejoice that my Country produces so many better Men than myself.”
     Should any thing offer either in the civil or military, wherein I could have an opportunity of doing eminent service to my Country (however inferior the title of Office in the common estimation) I would chearfully engage, sensible that
     
      "Honour and Shame from no condition rise,
      "Act well your part, there all the honor lies.
     
    